376 U.S. 513 (1964)
FAWCETT PUBLICATIONS, INC.,
v.
MORRIS.
No. 57.
Supreme Court of United States.
Decided March 23, 1964.
APPEAL FROM THE SUPREME COURT OF OKLAHOMA.
Howard Ellis, Perry S. Patterson, Don H. Reuben and Thomas A. Diskin for appellant.
C. E. Ram Morrison for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted or that the petition for writ of certiorari should be granted.